Citation Nr: 0022933	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-04 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for headaches, as secondary to a head injury.

2.  Entitlement to an increased (compensable) rating for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from April 1944 to February 
1946.  

These issues come before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO). 

Entitlement to service connection for a seizure disorder, 
with memory loss, and headaches, claimed as residuals of a 
head injury was denied by the Board in February 1989.  That 
Board decision represents the last final decision on that 
issue. 38 U.S.C.A. § 7104; Evans v. Brown, 9 Vet. App. 273 
(1996).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  The Board denied entitlement to service connection for a 
seizure disorder, with memory loss, and headaches, claimed as 
residuals of a head injury, by decision dated in February 
1989.  The veteran was notified of that action.  The Board's 
February 1989 decision represents the last final disallowance 
of entitlement to service connection for headaches, claimed 
as residuals of a head injury.

3.  The evidence received subsequent to February 1989, with 
regard to the veteran's claim for service connection for a 
headache disorder is cumulative or redundant. 

4.  The veteran's service-connected residuals of a head 
injury at this time are not manifested by any recorded loss 
of part of, the inner, or outer tables, of the skull, and 
without any brain hernia.  It is not shown that as a result 
of in-service head injury there is psychiatric impairment, 
headaches, or other subjective complaints associated with the 
in-service head trauma.


CONCLUSIONS OF LAW

1.  The Board's February 1989 decision, wherein service 
connection for headaches, claimed as residuals of a head 
injury was denied, is final; new and material evidence not 
having been submitted, the claim for service connection for a 
headache disorder is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp 2000); 38 C.F.R. § 3.156; Hodge v. West, 
155 F. 3d 1356 (Fed Cir. 1998); Vargas-Gonzales v. West, 12 
Vet. App. 321 (1999).

2. The criteria for a compensable rating for residuals of a 
head injury have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.71a, 4.124a, 
Diagnostic Code 5299-5296, 8045 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen a claim of 
entitlement to service connection for headaches, as secondary 
to residuals of a head injury.

Board decisions are final with the exception that a claim may 
be reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (1999); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).

However, when a veteran seeks to reopen a claim based on new 
evidence, the Board must first determine whether he has 
submitted new and material evidence.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  During the pendency of this appeal, 
the United States Court of Appeals for the Federal Circuit 
overturned the test that had been used for new and material 
evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board notes that the now-current standard for the 
submission of new and material evidence was not in effect at 
the time of the original Board decision.  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999). 

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that when a veteran sought to 
reopen a claim based on new evidence, the Board first 
determined whether the additional evidence is "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

If the additional evidence presents a reasonable possibility 
that the claim could be allowed, the claim is accordingly 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection for a seizure 
disorder, with memory loss, and headaches, claimed as 
residuals of a head injury was denied in a Board decision 
dated in February 1989.  That Board decision represents the 
last final decision on that issue.  38 U.S.C.A. § 7104; Evans 
v. Brown, 9 Vet. App. 273 (1996).  In that decision, it was 
noted that the veteran had sustained a head injury during 
service.  It was determined that he had incurred an 
intracranial hemorrhage.  He was treated in service, and 
returned to normal.  It was also noted that the veteran had 
sustained an intercurrent head injury in 1970.  Headaches 
were complained of after that event, but had not been shown 
prior that event.  It was found that the in-service head 
injury was acute and transitory and had resolved without 
complaints of headaches, seizures or memory problems 
objectively noted on active duty.  It was reported that the 
first signs of this pathology were in 1970.  (It is noted 
parenthetically, that service connection for the residuals of 
a head injury was granted, with a noncompensable rating 
assigned.)

In September 1998, the veteran attempted to reopen his claim 
limiting it to headaches, claimed as a residual of a head 
injury.  However, the RO denied his attempt on the basis that 
he failed to submit new and material evidence to reopen the 
claim.  

In a VA examination in November 1998, the veteran reported 
frequent and severe headaches.  He reported that he had 
headaches on a daily basis, ever since an in-service 
vehicular accident.  The headaches were reportedly present 
most of the time, and were worse in the morning.  The pain 
was bifrontal and radiated to the parietal areas.  He did not 
describe nausea; vomiting; photophobia; phonophobia; or any 
focal neurological symptoms.

A cranial examination showed the pupils to be equal, and 
reactive to light; visual fields and extraocular movements 
were full; no papilledema, facial weakness, tongue weakness, 
or sensory loss was noted.  

The examiner noted that the history of headaches, as 
described, and based on the information provided by the 
veteran, was consistent with posttraumatic headaches.  
However, he also noted the neurological examination was 
within normal limits.  It is noted that the veteran did not 
provide a history of head trauma in 1970, and the claims 
folder was not available to the examiner.

In addition, the evidence contains a transcript of an RO 
hearing in April 1999.  It contains testimony from the 
veteran and his spouse.  In essence, he testified that his 
headaches were a sickly sore feeling, unlike regular 
headaches.  They were worse in the morning and were best 
relieved primarily by drinking two cups of coffee.  He also 
took lots of Ibuprofen.    

After reviewing the record, it is the conclusion of the Board 
that the evidence submitted is essentially cumulative and 
redundant since the last Board decision.  At that time, it 
was noted that the veteran had reported headaches since the 
1970 incident, but not prior to that.  Essentially, it was 
concluded that there was no competent evidence of recurrent 
headaches since the in-service incident.

At the time of the November 1998 VA examination, the veteran 
reported, as he had before, that he had continuing problems 
since his separation from service.  Based on that history, 
which was previously on file and refuted by the Board, the 
examiner diagnosed a history consistent with post-traumatic 
headaches.  As noted above, the history of a 1970 head injury 
was not reported and the claims file was not available.  Thus 
the diagnosis was made on the basis of a previously refuted 
history, and such opinion is not new and material evidence.  
Likewise testimony offered reiterated contentions previously 
set forth.  As such, this evidence is not new and material 
under the law as now viewed.

As noted, the appellant's testimony essentially reiterates 
contentions which were considered in the previous denial and 
the additional medical evidence provides no basis to relate 
the presence of any current headache pathology, to service or 
any incident therein.  

The Board has also considered the written statements 
submitted by the veteran, his family, and friends.  These 
statements are not competent evidence to establish a medical 
relationship to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Although the veteran's statements 
and testimony are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions as to such relationships are not deemed to be 
credible in light of the other objective evidence of record 
showing no medical correlation between military service and 
his current headache disorder, if any.  He lacks the medical 
expertise to offer an opinion as to the existence of medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence of a medical nexus, and, as none 
of the evidence discussed above is both new and material, the 
claim for entitlement to service connection is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (1999).  Having found that the evidence is not new and 
material, there is no reason for the Board to reach the issue 
of well groundedness. 


II.  Entitlement to an increased rating for residuals of a 
head injury

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  Likewise, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, such that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The evidentiary assertions of the 
veteran are presumed credible for making this determination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that an increased (compensable) 
rating for residuals of a head injury is warranted. 

Historically, the appellant was granted service connection 
for residuals of a head injury, in a February 1986 rating 
decision.  A non-compensable rating was assigned from 
November 1, 1985, the date of a VA examination.  This rating 
has remained unchanged since that time.  It was held that 
there had been an in-service injury, but that there were no 
focal neurological problems related thereto.  The 
noncompensable rating was assigned under DC 5299-5296, based 
on skull loss.

The veteran's service- connected residuals, head injury, is 
rated analogously under the provisions of DC 5299-5296, as 
Skull, loss of part of, both inner and outer tables.  In 
rating a disability that is not listed in the Ratings 
Schedule, such as a head injury, it is permissible to rate 
that disability under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous. 38 C.F.R. 
§ 4.20. Skull, loss of part of, both inner and outer tables, 
appears to be the disability listed in the Ratings Schedule 
that is most closely analogous to the service- connected 
disability. See Lendenmann v. Principi, 3 Vet.App. 345, 350-
51 (1992); Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).

Under 38 C.F.R. § 4.71a, DC 5296, Skull, loss of part of, 
both inner and outer tables is evaluated as follows; 

Without brain hernia; An area smaller than the size of a 25-
cent piece or 0.716 square inches (4.619 square centimeters), 
warrants a 10 percent rating; Of an intermediate area, 
warrants a 30 percent evaluation; Of an area larger than the 
size of a 50-cent piece or 1.140 square inches (7.355 square 
centimeters), warrants a 50 percent evaluation. 

The next highest rating of 80 percent requires loss of part 
of the skull, both inner and outer tables, with brain hernia. 
38 C.F.R. § 4.71a, Diagnostic Code 5296.
Note: rate separately for intracranial complications.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

As noted above in part I., service connection for residuals, 
described as a seizure disorder, memory loss, and headaches 
were the subject of a separate and final Board decision.  As 
such they will not be considered in this determination.  As 
there is no showing that any of these symptoms are due to the 
in-service incident, a compensable rating under DC 8045 is 
not warranted.

The Board notes that the service records revealed that the 
veteran suffered a head injury in March 1945 described as a 
traumatic, intracranial hemorrhage.  X-rays of his skull at 
that time revealed no fractures.  He was treated and released 
in April 1945 and returned to duty.  At that time, he was 
found to be asymptomatic, and  neurologically normal.

A VA x-ray examination in March 1971, revealed no areas of 
erosion of the skull.  Suture lines were well maintained, 
with no abnormal vascular patterns.  The sella was normal, 
and of the partially bridged variety, pineal was not 
identified or calcified.  No neurological or psychiatric 
disorders were noted at that time.

In a VA examination in November 1985, the veteran reported 
sustaining significant head injuries in service in April 
1945, and in a later accident in August 1970.  In both cases, 
he reported being unconscious after the accidents.  The 
examiner noted that the variety of symptoms described by the 
veteran were all highly characteristic of a significant head 
injury, especially of the type and severity as a result of 
unconsciousness and coma.  However, the veteran's mental 
status was within normal limits except for an apparent highly 
elevated anxiety level and scattered attention.  
Neurologically, he had no difficulty with hearing; 
understanding; and following instructions.  Balance; 
coordination; gait; and posture were normal.  Romberg was 
negative and normal even after a prolonged period of time. He 
stood for 30 seconds with feet together, eyes closed, arms 
outstretched without any difficulty despite complaints of 
dizziness.  So that it appeared that his subjective sensation 
of dizziness was not always translated into objective and 
observable problems with balance, although this may have been 
the case from time to time.  All cranial nerves appeared 
intact.  The examiner opined that the veteran was competent 
and not in need of psychiatric treatment.  Diagnoses were 
residuals of remote head injuries (1945) (1970); secondary 
organic mental disorder; and,  neurological defects, C-5, C-
6. 

In a VA examination in June 1987, the examiner noted that 
except for brief periods of confusion along with severe 
memory deficits, the examination was generally normal.  He 
opined that the veteran was competent and not in need of 
psychiatric treatment. Diagnoses were residuals of remote 
head injury; organic mental disorder, with severe memory 
deficits, secondary to diagnosis No. 1; seizure disorder, 
mixed, with grand mal and petit mal seizures, secondary to 
No. 1; and, headaches, secondary to No. 1. 

In a VA examination in November 1998, the veteran reported a 
closed head injury in service.  He reported he was 
unconscious for 2 to 3 days.  No surgical procedures were 
performed.  The examiner noted the veteran was alert, 
attentive, and oriented.  A cranial examination revealed the 
pupils were equal and reactive to light; visual fields and 
extraocular movements were full; no papilledema, facial 
weakness, tongue weakness, or sensory loss was noted.

The examiner noted a history of moderate closed head injury 
with cerebral concussion, as described based on information 
provided by the veteran; neurological examination within 
normal limits;

A hearing was held at the RO in April 1999, in which the 
veteran and his spouse essentially offered testimony which 
was similar to evidence of file. 

After reviewing the rating criteria, the reported objective 
findings and the subjective complaints, the Board is of the 
opinion that a compensable rating is not warranted for 
residuals of a head injury.  The VA examiner in November 1998 
noted that the veteran's examination was within normal 
limits. In fact the June 1986, November 1985, and a November 
1984 VA examinations were also within normal limits.  In the 
November 1984 VA examination, he failed to even mention his 
two motor vehicle accidents.  At that time the examiner noted 
that the veteran's complaint of being subject to blacking out 
if he went out in the heat of the day was a, "perfectly 
normal phenomenon of tending to faint when exposed to extreme 
heat for prolonged periods and is not suggestive of any 
underlying pathologic condition of any type, neurologic, or 
otherwise."  He further noted that high blood pressure and 
anti depressant medication taken by the veteran would quite 
naturally cause him to feel sleepy.  He recommended that the 
veteran take this medication at night instead of in the 
daytime.  In any event even at that time the examiner found 
the veteran's mental status to be entirely normal.  
Neurologically he was also normal except for a deficit at C-
5, and C-6 dermatones, left upper extremity, secondary to an 
orthopedic diagnosis.

Therefore, the Board finds that the objective findings of 
record do not support a compensable rating.  In conclusion, 
the medical evidence of record does not show that the veteran 
has any compensable residuals of his inservice head injury.  
He does not exhibit any skull loss of both inner and outer 
tables, with an area, smaller than the size of a 25 cent 
piece or 0,716 inch squared, without a brain hernia required 
for a 10 percent rating; therefore, an increased compensable 
evaluation would not be warranted under DC 5296.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). The Board has considered these 
provisions, taking into consideration the objective findings 
as well as the subjective statements of the veteran, and 
finds that he is not entitled to a compensable evaluation for 
his service-connected residuals, head injury.

While the Board has considered the "positive" evidence 
asserting entitlement to an increased rating for residuals of 
a head injury, to include the contentions and statements 
submitted by and on behalf of the veteran, the Board 
concludes that it is overcome by the weight of the 
"negative" objective clinical evidence of record described 
above. Thus, the claim for an increased compensable rating 
for residuals of a head injury must be denied. Gilbert, 1 
Vet. App. at 49.

In addition, the lack of any objective evidence of current 
functional impairment attributable to residuals, head injury 
precludes the assignment of an increased rating on an 
"extraschedular" basis under the provisions of 38 C.F.R. § 
3.321(b)(1).



ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a headache 
disorder, secondary to a head injury, and the claim to reopen 
is denied.

Entitlement to an increased (compensable) rating for 
residuals of a head injury is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

